Exhibit 10.1

FINAL EXECUTION COPY

SEPARATION FROM EMPLOYMENT

Notice Regarding Last Day of Employment.

It is understood that your Employment Agreement of December 1, 2008 (as modified
by letters January 18, 2010 and December 31, 2012) (the “Agreement”) is
terminated and your last day of employment with the Company will be July 31,
2013 (the “Termination Date”), provided, however, that in consideration for
obtaining the benefits available in the Separation Agreement below, you agree
that by signing the attached Agreement, you will provide reasonable best efforts
in achieving an orderly transition of your responsibilities, including the
closing of the books and issuance of required internal and public reports on or
before the Termination Date reporting to Michael A. Leven, Company President &
COO of the Company and Board of Directors as may be necessary.

Regardless of your execution of the Separation Agreement that follows this page,
you are entitled to the following:

(a) Payment for Accrued and Unpaid Salary. The Company will pay you any accrued
but unpaid salary for services rendered to the Termination Date, payable by
direct deposit in the ordinary course, in accordance with the Company’s regular
payroll policies, less applicable federal, state and local tax withholding,
along with any other appropriate payroll deductions.

(b) Paid Time Off. The Company will pay any unused hours of earned and accrued
paid time off as of your Termination Date in accordance with the Company’s Flex
Policy, less applicable federal, state and local tax withholding, along with any
other appropriate payroll deductions.

(c) Payment for Continuation of Medical Benefits. Separate and apart from this
Agreement, as of the Termination Date you and your covered dependents, if any,
may elect to continue medical benefits pursuant to applicable provisions of the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), however, you must
notify the Company of any new job so that your eligibility to COBRA coverage can
be determined.

(d) Business Expenses. You will receive reimbursement for reasonable business
expenses incurred by you through the Termination Date, but not paid prior to the
Termination Date, subject to the Company’s policies on business expense
reimbursement including, without limitation, the receipt of supporting
documentation by the Company.

Regardless of your decision, you acknowledge that you understand and agree that
you are required to return, as of the Termination Date, all property of the
Company in your possession, including without limitation, files, memoranda,
records, contact lists, customer lists, computers, ipads, wireless devices and
any other documents and physical items and items in electronic format.
Additionally, the Company will assist you in transferring personal contacts and
calendar information to personal electronic devices.

Employee initials            



--------------------------------------------------------------------------------

Capitalized terms used and not defined in this Notice are used as defined in the
attached Agreement.

SEPARATION AGREEMENT AND GENERAL RELEASE

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (“ Separation Agreement”),
effective as of the Effective Date (as defined below), is entered into by and
between Kenneth J. Kay (“Executive”) and Las Vegas Sands Corp., its
subsidiaries, affiliated and related entities (whether domestic or foreign), and
their respective employees, officers, and directors (collectively referred to as
the “Company”) (each individually a “Party” and together, the “Parties”).

WHEREAS, the Parties desire at this time to enter into this Separation Agreement
regarding Executive’s separation from employment with the Company, and desire to
ensure the amicable parting and to settle any and all differences or claims that
might otherwise arise.

NOW THEREFORE, in consideration of the recitals and the mutual promises,
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties covenant
and agree as follows:

1. Termination of Employment & Transition. Effective July 31, 2013, the Company
terminates the employment of Executive, who shall cease serving as the Executive
Vice President and CFO, and the Agreement of December 1, 2008 (as modified)
shall no longer be in effect, except for Executive’s continuing obligations
pursuant to Section 9 of the Agreement (as modified hereinafter).

2. Consideration/Payment in Full.

(a) Consideration/Severance Benefits. In return for Executive’s signing and not
revoking this Agreement, complying with the requirement to return Company
property set forth in the attached Notice Regarding Last Day of Employment, and
complying with the promises made by Executive in this Agreement, the Company
will provide Executive with the pay and other benefits (the “Severance
Benefits”) described below. The Severance Benefits are separate from and in
addition to what Executive is already entitled to receive from the Company. The
Severance Benefits are as follows:

(i) The Company will pay Executive One million, one hundred eighty nine
thousand, seven hundred sixty dollars ($1,189,760.00), subject to applicable
federal, state and local tax withholding, along with any other appropriate
payroll deductions, on the Termination Date.

(ii) The Company will pay the Executive the sum of $18,000 representing one
year’s premium coverage for medical, vision and dental COBRA insurance coverage
for Executive and his eligible dependents with tax equalization within thirty
(30) days of the Termination Date. In the event Executive obtains new health
insurance within one year of the Termination Date, Executive will refund a
pro-rated portion of this amount to the Company. Life insurance premiums for
twelve months of coverage at existing level for Executive will be paid directly
by the Company to a life insurance carrier to be agreed between the parties.

 

Employee initials            

 

2



--------------------------------------------------------------------------------

(iii) The Company will pay Executive a pro-rated bonus (7/12ths) for 2013 when
(and if) such bonuses are paid no later than the end of the First Quarter 2014.

(iv) The Company will provide Execucare or its equivalent coverage until the
earlier of (x) one year after the Termination Date or (y) the Executive
obtaining health care coverage in subsequent employment.

(v) The Company will pay Executive’s moving expenses to relocate Executive from
Las Vegas, NV to Los Angeles, CA, according to The Las Vegas Sands Corporation
Domestic Relocation Policy and the Relocation Repayment Agreement, a copy of
which will be given to Executive. Such payment will include payment for
reasonable closing costs including realtor commission on Executive’s condominium
in Las Vegas in the event that by including such costs, Executive will have a
net loss on the sale.

(vi) Upon the effective date of this Release, the Company waives:

(1) Section 9.1 of the Agreement; and

(2) the offset provisions of Section 8.2(a) of the Agreement to the extent they
might apply to the payment described in Sections 2(a)(i) and 2(a)(iii).

(vii) To the extent that a current employee applies for employment at the place
of subsequent employment of Executive, Executive may hire such employee with
notice to and consent by the Company, not unreasonably withheld, notwithstanding
the provisions of Section 9.2(ii) of the Agreement.

(viii) The Company will engage Executive as a financial consultant for a period
of six (6) months starting August 1, 2013 and ending January 31, 2014, pursuant
to the attached Consultant’s Agreement.

(ix) In the event of Executive’s death prior to the time when all payments under
this Section 2 have been made, Executive’s estate shall receive such payments
not already paid to Executive in accordance with the provisions of this
Section 2.

 

3. No Severance Benefits Unless Executive Signs this Separation Agreement and
General Release. Executive understands and agrees that he will not receive any
of the Severance Benefits specified in Section 2 above unless he signs and does
not revoke this Separation Agreement and General Release within the time periods
specified in Section 22 below and fulfills all of the promises contained herein.

 

Employee initials            

 

3



--------------------------------------------------------------------------------

4. General Release of Claims.

(a) In consideration for the benefits specified in Section 2 hereof, certain of
which Executive hereby acknowledges are not otherwise owed to Executive,
Executive hereby understands and agrees that Executive is knowingly and
voluntarily releasing, waiving and forever discharging (and Executive hereby
does knowingly and voluntarily release, waive and forever discharge), to the
fullest extent permitted by law, on Executive’s own behalf and on behalf of
Executive’s agents, assignees, attorneys, heirs, executors, administrators and
anyone else claiming by or through Executive (collectively referred to as the
“Releasors”):

(i) the Company, its affiliates, subsidiaries, predecessors, successors or
assigns, and any of its or their past or present stockholders, members or other
equity holders, and any of its or their respective past or present directors,
executives, officers, insurers, attorneys, employees, consultants, agents,
employee benefits plans and trustees, fiduciaries, and administrators of those
plans (collectively referred to as the “Released Parties”),

(ii) of and from any and all claims under local, state or federal law or equity,
whether known or unknown, asserted and unasserted, that Executive and/or the
other Releasors have or may have against Released Parties as of the Effective
Date (as defined below), including but not limited to all matters relating to or
in any way arising out of any aspect of Executive’s employment with the Company,
separation from employment with the Company, or Executive’s treatment by the
Company while in the Company’s employ, and all other claims, charges,
complaints, liens, demands, causes of action, obligations, damages (including
consequential, punitive or exemplary damages), liabilities or the like of
whatever nature (including, without limitation, attorneys’ fees and costs)
(collectively “Claims”), including but not limited to all Claims for:

(A) salary and other compensation or benefits, including, but not limited to,
overtime if applicable, incentive compensation and other bonuses, severance pay,
vacation pay or any benefits under the Employee Retirement Income Security Act
of 1974, as amended or any other applicable local, state or federal law;

(B) discrimination, harassment or retaliation based upon race, color, national
origin, ancestry, religion, marital status, sex, sexual orientation, citizenship
status, family status, leave of absence (including but not limited to the Family
Medical Leave Act or any other federal, state or local leave laws), handicap
(including but not limited to the Rehabilitation Act of 1973), medical condition
or disability, or any other characteristic covered by law under Title VII of the
Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, the
Americans with Disabilities Act, as amended, Sections 1981 through 1988 of the
Civil Rights Act of 1866, and any other federal, state, or local law prohibiting
discrimination in employment, the Worker Adjustment and Retraining Notification
Act, or any other federal, state or local law concerning plant shutdowns, mass
layoffs, reductions in force or other business restructuring;

 

Employee initials            

 

4



--------------------------------------------------------------------------------

(C) discrimination, harassment or retaliation based upon age under the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act of 1990 (the “ADEA”), or under any other federal, state, or local
law prohibiting age discrimination;

(D) matters arising under the Sarbanes-Oxley Act of 2002 and any other federal,
state or local whistleblower laws;

(E) breach of implied or express contract (whether written or oral), breach of
promise, misrepresentation, fraud, estoppel, waiver or breach of any covenant of
good faith and fair dealing, including without limitation breach of any express
or implied covenants of any employment agreement that may be applicable to
Executive;

(F) defamation, negligence, infliction of emotional distress, violation of
public policy, wrongful or constructive discharge, or any employment-related
tort recognized under any applicable local, state, or federal law;

(G) any violation of any Fair Employment Practices Act, Equal Rights Act; Civil
Rights Act; Minimum Fair Wages Act; or Payment of Wages Act; or any comparable
federal, state or local law;

(H) costs, fees, or other expenses, including attorneys’ fees; and

(I) any other claim, charge, complaint, lien, demand, cause of action,
obligation, damages, liabilities or the like of any kind whatsoever, including,
without limitation, any claim that this Agreement was induced or resulted from
any fraud or misrepresentation by Company.

Excluded from the release set forth in this Section 4(a) are: (i) any Claims or
rights to enforce this Agreement against the Company; (ii) any Claims that may
arise after the Effective Date; and (iii) any Claims that Executive cannot
lawfully release. Notwithstanding anything to the contrary contained herein,
also excluded from the release set forth in this Section 4(a) is Executive’s
right to file a charge with an administrative agency (including the Equal
Employment Opportunity Commission and the National Labor Relations Board) or
participate in any agency investigation. Executive is, however, hereby waiving
Executive’s right to recover money or other damages in connection with any such
charge or investigation. Executive is also hereby waiving Executive’s right to
recover money in connection with a charge filed by any other individual or by
the Equal Employment Opportunity Commission, National Labor Relations Board or
any other federal, state or local agency.

(b) The Released Parties, for good consideration which they hereby acknowledge
receiving, hereby release Executive from any and all claims, demands, causes of
action, liability or the like which they had, now have or may claim to have
against Executive, as of the Effective Date, whether known or unknown (it being
understood and agreed that excluded from the release set forth in this
Section 4(b) are (i) any claims or rights to enforce this Agreement against
Executive, (ii) any claims that may arise after the Effective Date and (iii) any
claims that the Released Parties cannot lawfully release.

 

Employee initials            

 

5



--------------------------------------------------------------------------------

5. Additional Agreements by Executive.

(a) BY AGREEING TO THE RELEASE CONTAINED IN THIS AGREEMENT EXECUTIVE HEREBY
KNOWINGLY AND VOLUNTARILY WAIVES ANY RIGHTS (KNOWN OR UNKNOWN) TO BRING OR
PROSECUTE A LAWSUIT OR MAKE ANY LEGAL CLAIM AGAINST THE RELEASED PARTIES WITH
RESPECT TO ANY OF THE CLAIMS DESCRIBED IN SECTION 4 HEREOF. Executive agrees
that the release set forth herein will bar all claims or demands of every kind,
known or unknown, referred in Section 4 hereof and further agrees that no
non-governmental person, organization or other entity acting on Executive’s
behalf has in the past or will in the future file any lawsuit, arbitration or
proceeding asserting any claim that is waived or released under this Agreement.
If Executive initiates, files or pursues a lawsuit, arbitration or other
proceeding asserting any Claim waived or released in this Agreement,
(i) Executive will pay for all costs, including reasonable attorneys’ fees,
incurred by the Released Parties in defending against such Claim (unless such
Claim is a charge with the Equal Employment Opportunity Commission or the
National Labor Relations Board); (ii) Executive gives up any right to individual
damages in connection with any administrative, arbitration or court proceeding
with respect to Executive’s employment with and/or separation from the Company;
and (iii) if Executive is awarded money damages, Executive will assign to the
Released Parties Executive’s right and interest to all such money damages.
Notwithstanding the foregoing, this paragraph does not limit Executive’s right
to challenge the validity of this Agreement in a legal proceeding under the
Older Workers Benefit Protection Act, 29 U.S.C. § 626(f), with respect to claims
under the ADEA. This paragraph also is not intended to and shall not limit the
right of a court to determine, in its discretion, that the Company is entitled
to restitution, recoupment or setoff of any payments made to Executive by the
Company should this Agreement be found to be invalid as to the release of claims
under the ADEA.

(b) Executive agrees that Executive shall not solicit, encourage, assist or
participate (directly or indirectly) in bringing any Claims or actions against
any of the Released Parties by other current or former employees, officers or
third parties, except as compelled by subpoena or other court order or legal
process, and only after providing the Company with prior notice of any such
subpoena, order or legal process and an opportunity to timely contest such
process.

(c) Executive represents, warrants and agrees that Executive has not filed any
administrative, judicial or other form of complaint or initiated any claim,
charge, complaint, suit or legal or other proceeding against any of the Released
Parties, and that Executive will not make such a filing at any time hereafter
based on any events, actions or omissions occurring prior to the Effective Date.
Executive understands and agrees that this Agreement will be pleaded as a full
and complete defense to any such claim, charge, complaint, suit or proceeding
which is or may be instituted, prosecuted or maintained by Executive,
Executive’s agents, assignees, attorneys, heirs, executors, administrators and
anyone else claiming by or through Executive.

 

Employee initials            

 

6



--------------------------------------------------------------------------------

6. Affirmations. In signing this Agreement, Executive hereby affirms that:

(a) Subject to payment as set forth in the Notice Regarding Last Day of
Employment, Executive has have been paid and/or has received all compensation,
wages, bonuses, commissions, overtime and/or benefits to which Executive may be
entitled (except as set forth in this Agreement), and that no other amounts
and/or benefits are due to Executive except as specifically provided in this
Agreement. Executive affirms that Executive has been granted any leave to which
he was entitled under the Family and Medical Leave Act or related state or local
leave or disability accommodation laws;

(b) Executive is not eligible to receive payments or benefits under any other
Company and/or other Released Party’s severance pay policy, plan, practice or
arrangement;

(c) Executive has no known workplace injuries or occupational diseases that
Executive has not reported to the Company in writing and Executive either has
been provided or Executive has not been denied any leave requested under the
Family and Medical Leave Act or any applicable Company policy or any local,
state or federal law;

(d) Executive has not complained of and Executive is not aware of any fraudulent
activity or any act(s) which would form the basis of a claim of fraudulent or
illegal activity by the Company or any other Released Party that Executive has
not reported to the Company. Executive also affirms that Executive has not been
retaliated against for reporting any allegations of wrongdoing by any Released
Party, including any allegations of corporate fraud. Both Parties acknowledge
that this Agreement does not limit either Party’s right, where applicable, to
file or to participate in an investigative proceeding of any federal, state or
local governmental agency. To the extent permitted by law, Executive agrees that
if such an administrative claim is made, Executive shall not be entitled to
recover any individual monetary relief or other individual remedies;

(e) On or about the Termination Date, or within a reasonable time thereafter,
the Company will provide Executive with timely and adequate notice
of Executive’s right to continue group insurance benefits under COBRA (unless
such notice was not required to be given because, on the day before
termination, Executive did not receive group health insurance benefits through
the Company and thus is not a qualified beneficiary within the meaning of
COBRA); and

(f) Executive acknowledges and agrees that if Executive breaches the provisions
of this Agreement, the Company will have the right to seek any appropriate legal
and/or equitable remedies as a result of Executive’s breach, which may include,
but may not be limited to, injunctive relief, the return of any payments,
reimbursements or benefits Executive has received under any provision of this
Agreement, other monetary damages, and the payment of the Company’s attorneys’
fees.

 

Employee initials            

 

7



--------------------------------------------------------------------------------

7. Cooperation.

(a) Executive agrees that Executive will cooperate with the Company, its
subsidiaries and its affiliates with respect to matters or issues which took
place or arose during Executive’s tenure with the Company, specifically
including without limitation any attorney retained by any of them or any other
representative acting on their behalf, in connection with any pending or future
internal investigation or judicial, administrative or regulatory matter,
proceeding or investigation. The Parties acknowledge and agree that such
cooperation may include, but shall not be limited to, Executive making himself
reasonably available for meetings, interviews, statements, testimony or the
signing of affidavits, and providing to the Company any documents or information
in Executive’s possession or under Executive’s control relating to any such
litigation, regulatory matter or investigation, provided that any such meeting,
interviews, statements or testimony do not unduly interfere with Executive’s
work schedule or other post-Company duties. The Company shall reimburse
Executive for reasonable and documented expenses, including but not limited to
attorneys’ fees and out of pocket travel expenses, in connection with
Executive’s performance under this Section 7, subject to the Company’s policies
on business expense reimbursement including, without limitation, the receipt of
supporting documentation by the Company; provided, however, that Executive shall
not be entitled to any payment or reimbursement for a reasonable amount of his
own time spent testifying or otherwise cooperating in any matter in which
Executive is a defendant or witness in a court or administrative proceeding or a
named subject or target of the litigation, regulatory matter or investigation.

(b) Executive represents and warrants that Executive has and will accurately,
completely and truthfully disclose to the Company any and all materials and
information requested, including without limitation in connection with any
pending or future internal investigation or judicial, administrative or
regulatory matter, proceeding or investigation involving conduct in which
Executive was involved or had knowledge in connection with Executive’s
employment with the Company. In the event of a material breach of this
Section 7, Executive agrees that the Company may terminate this Agreement and
render it null and void as of the Termination Date or any time thereafter, and
that in such event, Executive shall be required to reimburse the Company in full
any payments, reimbursements or benefits Executive has received under any
provision of this Agreement.

(c) Executive agrees that from and after the Termination Date, as reasonably
requested by the Company, Executive shall provide assistance and support in
connection with the transition of Executive’s duties and responsibilities to
others. Executive also agrees to cooperate with the Company and take all
reasonable steps necessary to effectuate this Agreement, each of its terms and
the intent of the Parties.

(d) Pursuant to the Bylaws and Company policy, the Company agrees to indemnify
and hold Executive harmless for any liability that may accrue to Executive as a
result of any work he performed in good faith within the scope of his duties for
the Company to the extent permitted by law. The Company agrees to provide
Executive with legal representation, at the Company’s expense and by an attorney
of the Company’s choice, in the event Executive is required to testify, whether
orally or in writing, on matters relating to his employment at the Company.

 

Employee initials            

 

8



--------------------------------------------------------------------------------

8. Confidentiality of This Agreement.

(a) Until such time as it is filed as an Exhibit to a public filing by the
Company, the Parties agree that it is a material condition of this Agreement
that Executive shall keep the terms of this Agreement strictly and completely
confidential. Executive shall not communicate with the press, media, analysts,
investors in the Company or employees of the Company or its subsidiaries or
affiliates with respect to the business of the Company and Executive’s
employment with (and departure from) the Company, including but not limited to
communications with respect to the terms, conditions and circumstances of this
Agreement and Executive’s departure from the Company, except as may be required
by law or to refute false statements about Executive.

 

9. Confidentiality/Non-Disclosure. Executive agrees to make no disclosure or use
of any proprietary or confidential information, including without limitation,
data, developments, customer information or trade secrets belonging to the
Company or learned or acquired by Executive and will take all action necessary
to preserve that confidentiality. Executive shall continue to comply with any
confidentiality agreements, provisions and policies by which Executive has
previously agreed to abide. For purposes of emphasis and as a reminder, portions
of this Agreement set forth obligations already imposed on Executive by the
Employment Agreement entered into on as of December 1, 2008 and on file with the
Company, including, but not limited to, obligations related to nondisclosure.
The provisions of this Section do not supersede the Confidentiality Agreement or
any other written agreement Executive may have with the Company.

 

10. Public Statements/Mutual Non-disparagement.

(a) Executive shall neither cause to be made or offered, nor make or offer any
slanderous, denigrating, disparaging or malicious comments, remarks, statements
or opinions regarding Sheldon G. Adelson, the Company, its subsidiaries or
affiliates, or any of their respective predecessors or successors, or any
individuals or entities that to Executive’s knowledge are current or former
directors, officers, employees, shareholders, partners, members, agents or
representatives of any of the foregoing, in their capacities as such, with
respect to any of their respective past or present activities, or otherwise
publish (whether in writing or orally) statements that tend to portray any of
the aforementioned parties in an unfavorable light; provided, that nothing
herein shall or shall be deemed to prevent or impair Executive from testifying
truthfully in any legal or administrative proceeding if such testimony is
compelled or requested or otherwise complying with any subpoenas or other
judicial or governmental requests for information.

 

Employee initials            

 

9



--------------------------------------------------------------------------------

(b) The Senior Management of the Company, which for the purposes of this
Agreement shall consist of the President and Chief Operating Officer, the
General Counsel, President, Global Gaming, Executive Vice President, Operations,
the Senior Vice President, Human Resources, and any successor Chief Financial
Officer, shall neither cause to be made or offered, nor make or offer any
slanderous, denigrating, disparaging or malicious comments, remarks, statements
or opinions regarding Executive to the public provided that: (i) the Company may
comply with any subpoenas or other judicial or governmental requests for
information; (ii) this prohibition shall not apply to any employee of the
Company acting in an individual capacity outside the course and scope of his or
her employment with the Company; and (iii) this prohibition shall not apply to
any employee of the Company who offers a personal recommendation at Executive’s
request.

 

11. Severability. If any provision of this Agreement is held to be
unenforceable, Executive understands and agrees that such unenforceability shall
not affect any other provision hereof and that the remainder of the Agreement
shall be enforceable.

 

12. No Admission. The Parties hereto recognize that, by entering into this
Agreement, the Company does not admit, and does specifically deny, any violation
of any local, state, federal, or other law, whether regulatory, common or
statutory. The Parties further recognize that any payment by the Company under
this Agreement is not an admission of liability, but a compromise of any and all
issues that have been or may be disputed between the Company and Executive in
connection with Executive’s employment by the Company. This Agreement is made
for the purpose of terminating any and all potential disputes between the
Company and Executive and the amounts payable to Executive hereunder are in
addition to anything of value to which he is already entitled.

 

13. Rights After Breach. Executive agrees that, in the event Executive
materially breaches any provision of this Agreement or otherwise engages in any
other act or omission that has caused or may reasonably be expected to cause
injury to the interest or business reputation of the Company, in addition to
rights otherwise set forth in this Agreement: (a) the Company shall have the
right to (i) offset or reduce or discontinue any payments, reimbursements or
benefits he otherwise would be entitled to receive under the provisions of this
Agreement; and (ii) demand repayment of or reimbursement for, and Executive
shall immediately repay or reimburse the Company upon demand, any or all
payments, reimbursements or benefits paid or provided to Executive under the
provisions of this Agreement; and (b) the Released Parties shall be entitled to
file counterclaims against Executive in the event of Executive’s breach of the
covenant not to sue and may recover from Executive any repayment or
reimbursement not made to the Company, as required by Section 13(a) hereof, as
well as any and all other resulting actual or consequential damages, including
reasonable attorneys’ fees and costs.

 

14. Notices. Any and all notices required by this Agreement shall be either
hand-delivered, by e-mail or mailed, via certified mail, return receipt
requested or via nationally recognized commercial courier, addressed to:

 

TO THE COMPANY:    Ira H. Raphaelson    Executive Vice President and General
Counsel    3355 Las Vegas Blvd. South    Las Vegas, Nevada 89109    Fax:   
E-mail: TO EXECUTIVE:    Kenneth J. Kay    Email:

 

Employee initials            

 

10



--------------------------------------------------------------------------------

All notices hand-delivered, e-mailed or delivered via nationally recognized
commercial courier shall be deemed delivered as of the date actually delivered
to the addressee. All notices mailed shall be deemed delivered as of three
(3) business days after the date postmarked. All notices faxed shall be deemed
delivered on the date faxed if electronic confirmation of delivery is obtained
and retained.

 

15. Binding Release. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors, heirs and assigns

 

16. Assignment. Neither the Company nor Executive shall have the right to assign
this Agreement or its respective rights or interests hereunder without the prior
written consent of the other Party. Any purported assignment or transfer in
violation of this Section 16 shall be null and void.

 

17. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be considered an original, but which when taken together, shall
constitute one agreement.

 

18. Amendment or Modification. This Agreement may not be amended or modified
except by a writing signed by all Parties hereto.

 

19. Governing Law, Enforcement and Arbitration.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Nevada applicable to agreements made and to be wholly
performed within that State, without regard to its conflict of laws provisions.
Executive and the Company agree that, except for any claim that is
non-arbitrable under applicable law, final and binding arbitration shall be the
exclusive forum for any dispute or controversy between them, including, without
limitation, disputes arising under or in connection with this Agreement,
Executive’s employment with, and/or separation from, the Company; provided,
however, that the Company shall be entitled to commence an action in any court
of competent jurisdiction for injunctive relief in connection with any alleged
actual or threatened violation of any provision of Sections 9 and 10 of this
Agreement. Judgment may be entered on the arbitrators’ award in any court having
jurisdiction. For purposes of entering such judgment or seeking injunctive
relief with regard to Sections 9 or 10 of this Agreement, the Company and
Executive hereby consent to the jurisdiction of any or all of the following
courts: (i) the state and federal courts located in Clark County, Nevada, or
(ii) any other court having jurisdiction; provided, that damages for any alleged
violation of Sections 9 or 10 of this Agreement, as well as any claim,
counterclaim or cross-claim brought by the Executive or any third-party in
response to, or in connection with any court action commenced by the Company
seeking said injunctive relief shall remain exclusively subject to final and
binding arbitration as provided for herein. The Company and Executive hereby
waive, to the fullest extent permitted by applicable law, any objection which
either may now or hereafter have to such jurisdiction, venue and any defense of
inconvenient forum. Thus, except for the claims carved out above, this Agreement
includes all common-law and statutory claims (whether arising under federal
state or local law), including, but not limited to, any claim for breach of
contract, fraud, fraud in the inducement, unpaid wages, wrongful termination,
and gender, age, national origin, sexual orientation, marital status,
disability, or any other protected status.

 

Employee initials            

 

11



--------------------------------------------------------------------------------

(b) Any arbitration under this Agreement shall be filed exclusively with the
American Arbitration Association in Clark County, Nevada before three
arbitrators, in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association in effect at the
time of submission to arbitration. The Company and Executive hereby agree that a
judgment upon an award rendered by the arbitrators may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law. The Company shall pay all costs uniquely attributable to arbitration,
including the administrative fees and costs of the arbitrators. Subject to the
last sentence of this Section 19(b), each Party shall pay its own costs and
attorney fees, if any, unless the arbitrators rule otherwise. Executive
understands that he is giving up no substantive rights, and this Agreement
simply governs forum. The prevailing party in any dispute, controversy or claim
arising out of or related to this Agreement shall be entitled to recover its
reasonable costs and attorney fees.

(c) BY SIGNING THIS AGREEMENT, EXECUTIVE AND THE COMPANY ACKNOWLEDGE THAT THE
RIGHT TO A COURT TRIAL AND TRIAL BY JURY IS OF VALUE, AND KNOWINGLY AND
VOLUNTARILY WAIVE THAT RIGHT FOR ANY DISPUTE SUBJECT TO THE TERMS OF THE
ARBITRATION PROVISIONS SET FORTH IN THIS SECTION 19.

 

20. Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the Parties hereto with respect to the subject matter hereof
and no representations, oral or written, are being relied upon by either Party
in executing this Agreement other than the express representations of this
Agreement. This Agreement supersedes any prior understanding, agreement or
undertakings between the Parties, subject to the provisions of Section 9 above.

 

21. Drafting. This Agreement shall not be construed either for or against the
Company or Executive, by reason of the Party drafting its provisions.

 

22. Revocation and Effective Date. Executive may accept this Agreement by
delivering to the Company’s General Counsel, at the address set forth in
Section 14, a faxed or PDF copy of this Agreement signed and initialed by
Executive no later than 5:00 p.m. Pacific Standard Time on the date that is
twenty-one (21) days after this Agreement is initially delivered to Executive,
unless a later date and time is mutually agreed (the date, if any, on which
Executive executes and delivers a copy of this Agreement being the “Execution
Date”), as long as Executive delivers or causes to be delivered to the Company’s
General Counsel (or such officer’s designee) within a reasonable time thereafter
an original of this Agreement executed by Executive on or before the Effective
Date. Executive acknowledges that if Executive does not accept this Agreement in
the manner described above, it will be withdrawn and of no effect. If Executive
accepts this Agreement before the end of the twenty-one (21) days permitted,
Executive represents that Executive has done so. Executive may revoke
Executive’s acceptance of this Agreement within seven (7) days of the Execution
Date by delivery of written notice to the Company’s General Counsel at the
address set forth in Section 14 by 5:00 p.m. Pacific Standard Time on the
seventh day following the Execution Date of this Agreement. Executive
acknowledges and agrees that, if Executive revokes Executive’s acceptance of
this Agreement, Executive shall receive none of the benefits provided hereunder
and this Agreement shall be null and void, having no further force or effect,
and that this Agreement will not be admissible as evidence in any judicial,
administrative or arbitral proceeding or trial. Executive further acknowledges
that if the Company’s General Counsel does not receive from Executive written
notice of Executive’s revocation prior to the expiration of seven (7) days of
the Execution Date, Executive shall have forever waived Executive’s right to
revoke this Agreement, and it shall thereafter have full force and effect as of
the eighth (8th) day after the Execution Date (the “Effective Date”).

 

Employee initials            

 

12



--------------------------------------------------------------------------------

23. Acknowledgment.

(a) By executing this Agreement, Executive acknowledges that (i) Executive has
had at least twenty-one (21) days to consider the terms of this Agreement, and
has either considered this Agreement and its terms for that period or has
knowingly and voluntarily waived Executive’s right to do so; (ii) Executive has
been advised by the Company pursuant to this Agreement to consult with an
attorney regarding the terms of this Agreement; (iii) Executive has consulted
with an attorney or, in the alternative, waives Executive’s right to do so,
regarding the terms of this Agreement; (iv) any and all questions regarding the
terms of this Agreement have been asked and answered to Executive’s complete
satisfaction; (v) Executive has read this Agreement, Executive has no
contractual right or claim to all the benefits described herein and acknowledges
that the consideration provided for hereunder is in addition to anything of
value to which Executive already is entitled; (vi) the consideration provided
for herein is good and valuable; and (vii) Executive is entering into this
Agreement voluntarily, of Executive’s own free will, and without any coercion,
undue influence, threat or intimidation of any kind or type whatsoever.
Executive further acknowledges and agrees that any revisions to this Agreement
made prior to the Effective Date are not material and shall not be deemed to
affect the amount of time Executive has to consider this Agreement, and
Executive hereby voluntarily waives additional time for review, if any, with
respect to any such revisions.

(b) Executive hereby acknowledges and confirms that Executive has read all
fourteen (14) pages of this Separation Agreement and General Release and hereby
freely and voluntarily assents to all the terms and conditions in this
Agreement, and signs the same as Executive’s own free act with the full intent
of accepting the benefits contemplated hereby in return for releasing the
Released Parties (as defined above) from all Claims.

 

Employee initials            

 

13



--------------------------------------------------------------------------------

Accepted and Agreed:     Accepted and Agreed: Las Vegas Sands Corp.     Kenneth
J. Kay

By:

  /s/ Michael A. Leven     /s/ Kenneth J. Kay

Name:

  Michael A. Leven     Executive Signature

Title:

  President & COO    

July 10, 2013

    July 10, 2013 Date of Signature     Date of Signature

 

Employee initials            

 

14



--------------------------------------------------------------------------------

Attachment A

Consultancy Agreement

THIS CONSULTANCY AGREEMENT (“Consultancy Agreement”) is entered into as of the
10 day of July, 2013, made by and between Las Vegas Sands Corp ( “LVS” or “the
Company”), and Kenneth J. Kay (“Consultant”):

WHEREAS, the Company seeks to ensure an orderly transition of Consultant’s
former responsibilities as CFO of the Company and to take advantage of his
valuable experience as same;

WHEREAS, The Company desires to retain Consultant to provide such assistance and
advice and Consultant desires to offer the Company such assistance and advice.

NOW, THEREFORE, in consideration of the promises and mutual obligations
hereinafter set forth, the parties agree as follows:

1. Term

This agreement shall begin as of August 1, 2013 and end on January 31, 2014
unless earlier terminated as hereinafter provided (the “Term”).

1.1 All prior agreements are terminated with LVS and its affiliates other than
those specified in the Separation Agreement between the parties of July 10, 2013
and such residual obligations of the Employment Agreement of December 1, 2008 as
modified between the Parties.

2. Services

The services to be performed by Consultant under this Consultancy Agreement are
described in Appendix A.

3. Duties of the Parties

3.1 Duties of Consultant. Consultant shall:

 

  (a) Use Consultant’s reasonable commercial efforts, skills and abilities in
the performance of the services set forth in Appendix A of this Consultancy
Agreement and to promote the best interests of the Company;

 

  (b) Communicate on an as necessary basis with the Company Monitor for this
Consultancy Agreement, Michael A. Leven or any other person(s) designated by him
in writing with notice to the Consultant. The Company Monitor has the
responsibility for managing Consultant’s performance; and

 

  (c) Submit all invoices to the Company in the name of Consultant for services
rendered and expenses incurred by Consultant for the Company during the periods
covered by such invoices, including accurate receipts for expenses

 

Employee initials            

 

15



--------------------------------------------------------------------------------

3.1.1. Consultant shall not have the authority to bind the Company or its
affiliates in contract or to extend business complimentaries at the Company’s
facilities.

3.2 Duties of the Company

In addition to its obligation to pay Consultant under Paragraph 6, the Company
shall provide such support as is reasonably required by Consultant in connection
with its obligations hereunder.

4. Representations and Warranties of the Parties

4.1 Representations and Warranties of Consultant

Consultant agrees to comply with all the representations as set forth in
Appendix B.

4.2 Warranty of the Company

The Company warrants that it does not desire and will not request any service or
action by Consultant that would or might constitute a violation of any law,
regulation, or administrative requirement of the United States.

5. Intentionally Left Blank

6. Compensation for Services.

6.1 Compensation and Reimbursement of Expenses

Consultant shall be paid a total of Three Hundred Thousand Dollars ($300,000)
for his services under this Consultancy Agreement over a period of six months at
Fifty Thousand Dollars ($50,000) per month. Within thirty days of receipt of an
invoice from Consultant each month, the Company shall pay compensation to
Consultant the amount of $50,000.00 per month.

The Company will also pay reasonable expenses that are detailed for the month
prior to which Consultant has billed with pre-approval of travel and
entertainment as required by Company policy through the Company Monitor, as well
as a representation that the expenses are consistent with the Company’s policy.

7. Limitation of Liability

The Company’s liability for costs or damages allegedly incurred by Consultant
arising out of, or in connection with, Consultant’s performance of its duties
under this Consultancy Agreement shall be strictly limited to that portion of
Consultant’s compensation which may be deemed to be owing. In no event shall the
Company be liable for any, indirect, incidental, or punitive damages arising out
of, or in connection with, claims made against the Company by the Consultant,
whether such claims are alleged to arise in contract or in tort.

 

Employee initials            

 

16



--------------------------------------------------------------------------------

8. Intentionally Left Blank

9. Assignment

9.1 No Assignment by Consultant

Consultant shall not subcontract, delegate, or assign any of Consultant’s
rights, duties or obligations under this Consultancy Agreement without the prior
written consent of the Company. Any purported delegation, assignment, or
transfer by Consultant of all or part of this Consultancy Agreement, or of any
rights, duties or obligations arising hereunder, without the prior written
consent of the Company, shall be void as to the Company’s obligations hereunder
from the time of such delegation, assignment, or transfer, and shall be
considered a basis for immediate termination of this Consultancy Agreement.

9.2 Permissible Assignment by The Company

The Company may assign its rights and/or delegate its obligations hereunder to
its parent or other subsidiaries of the parent, or any affiliate, or successor
in interest provided that such entity has sufficient resources to meet the
payment and other obligations to Consultant provided for herein and further
provided that such assignment or delegation does not increase the obligations
and/or liabilities of Consultant.

10. Intentionally Left Blank

11. Intentionally Left Blank

12. Termination For Cause

This Agreement may be terminated for cause at any time without prior notice by
either party. Grounds for termination for cause include, but are not limited to:

 

  (a) A party’s insolvency or bankruptcy not contested by appropriate
proceedings;

 

  (b) Failure to comply with the warranties as set forth in Section 4 hereof; or

 

  (c) Notice from a regulatory agency given to the Company that affiliation with
the Consultant may or will jeopardize the licensing status of the Company.

If Consultant violates the anti-corruption representations of this Agreement,
including Appendix B, no further payments to Consultant will be due.

13. Intentionally Left Blank

14. Independent Contractor

Consultant is and shall be considered for all purposes under this Consultancy
Agreement to be an independent contractor in relation to the Company. This
Consultancy Agreement does not make either party the agent or legal
representative of the other for any purpose or grant any right or authority to
assume or create, directly or indirectly, any obligation or responsibility
expressed or implied, on behalf or in the name of the other, or to bind the
other in any manner.

 

Employee initials            

 

17



--------------------------------------------------------------------------------

15. Intentionally Left Blank

16. Choice of Law

This Consultancy Agreement shall be governed by and construed in accordance with
the laws of the State of Nevada, United States of America, applicable to
agreements made and to be wholly performed within that State, without regard to
its conflict of laws provisions.

17. Intentionally Left Blank

18. Non-Waiver of Breach

The failure by a party to this Consultancy Agreement to assert any or all of its
rights upon any breach of this Consultancy Agreement by the other shall not be
deemed a waiver of such rights either with respect to such breach or any
subsequent breach, nor shall any waiver be implied from the acceptance of any
payment or service. No written waiver of any right shall extend to or affect any
other right such party may possess, nor shall such written waiver extend to any
subsequent similar or dissimilar breach.

19. Severability; Partial Invalidity

If any provision of this Consultancy Agreement, or the applicability of any
provision, shall be held illegal or unenforceable, the remainder of this
Consultancy Agreement or the application of such provision to other parties and
circumstances shall not be affected thereby.

20. Dispute Resolution

 

  a) This Consultancy Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada applicable to agreements made and to be
wholly performed within that State, without regard to its conflict of laws
provisions. Executive and the Company agree that, except for any claim that is
non-arbitrable under applicable law, final and binding arbitration shall be the
exclusive forum for any dispute or controversy between them, including, without
limitation, disputes arising under or in connection with this Consultancy
Agreement. Judgment may be entered on the arbitrators’ award in any court having
jurisdiction. For purposes of entering such judgment or seeking injunctive
relief, the Company and Executive hereby consent to the jurisdiction of any or
all of the following courts: (i) the state and federal courts located in Clark
County, Nevada, or (ii) any other court having jurisdiction. The Company and
Executive hereby waive, to the fullest extent permitted by applicable law, any
objection which either may now or hereafter have to such jurisdiction, venue and
any defense of inconvenient forum. Thus, except for the claims carved out above,
this Consultancy Agreement includes all common-law and statutory claims (whether
arising under federal state or local law), including, but not limited to, any
claim for breach of contract, fraud, fraud in the inducement, unpaid wages,
wrongful termination, and gender, age, national origin, sexual orientation,
marital status, disability, or any other protected status.

 

Employee initials            

 

18



--------------------------------------------------------------------------------

  b) Any arbitration under this Consultancy Agreement shall be filed exclusively
with the American Arbitration Association in Clark County, Nevada before three
arbitrators, in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association in effect at the
time of submission to arbitration. The Company and Executive hereby agree that a
judgment upon an award rendered by the arbitrators may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law. The Company shall pay all costs uniquely attributable to arbitration,
including the administrative fees and costs of the arbitrators. Subject to the
last sentence of this Section 20(b), each Party shall pay its own costs and
attorney fees, if any, unless the arbitrators rule otherwise. Executive
understands that he is giving up no substantive rights, and this Consultancy
Agreement simply governs forum. The prevailing party in any dispute, controversy
or claim arising out of or related to this Consultancy Agreement shall be
entitled to recover its reasonable costs and attorney fees.

BY SIGNING THIS CONSULTANCY AGREEMENT, CONSULTANT AND THE COMPANY ACKNOWLEDGE
THAT THE RIGHT TO A COURT TRIAL AND TRIAL BY JURY IS OF VALUE, AND KNOWINGLY AND
VOLUNTARILY WAIVE THAT RIGHT FOR ANY DISPUTE SUBJECT TO THE TERMS OF THIS
ARBITRATION PROVISION.

Initialed by Company             Initialed by Consultant            

21. Intentionally Left Blank

22. Notice

All formal notices or communications hereunder shall be sent by facsimile
transmission or telex followed by a signed copy sent by commercial courier,
except for monthly reports which shall be made to both Contract Monitors.

Notice to the Company shall be addressed to:

The Company

Las Vegas Sands, Corp.

Executive Suite

3355 Las Vegas Blvd South

Las Vegas, Nevada 89109

Attn.: Legal Department

and notice to Consultant shall be addressed to him at:

Kenneth J. Kay

Email:

 

Employee initials            

 

19



--------------------------------------------------------------------------------

Provided that either party from time to time may change the address to which
notice is given by sending notice of such change to the other party.

23. Incorporation by Reference

The paragraphs, terms, and conditions set forth in Appendices hereto are hereby
incorporated by reference and made a part of this Consultancy Agreement as if
they had been set forth in full hereinafter.

24. Integration

This Consultancy Agreement incorporates all prior negotiations of the parties
and constitutes the full understanding and entire agreement between the parties
and supersedes any and all prior oral and written statements, understandings,
and agreements with respect to the rendering of consulting services. No terms,
conditions, understandings, or agreements purporting to modify or vary this
Consultancy Agreement shall be binding unless hereinafter set forth in writing
and signed by the party to be charged. Both parties hereby waive the right to
assert any claim against the other, its employees, customers, or assigns, based
upon any oral representation, statement, promise, or agreement whether made
before or after the date of this Consultancy Agreement. Neither party has relied
upon any representations or statements of the other except as stated
hereinafter. This Consultancy Agreement provides for full payment for all
services to be rendered by Consultant to the Company, and the Company shall not
be liable to Consultant other than to the extent and in the amount expressly
provided hereinafter.

25. Agreement Monitor

All of the services to be rendered hereunder by Consultant shall at all times be
subject to the direction and supervision of the Company Monitor (“Monitor”) or
such other person or persons as he may designate, in writing, from time to time.

IN WITNESS WHEREOF, the parties have caused this Consultancy Agreement to be
executed.

 

LAS VEGAS SANDS CORP     Kenneth J. Kay By:   /s/ Michael A. Leven     /s/
Kenneth J. Kay Name: Michael A. Leven     Name: Kenneth J. Kay Title: President
& COO     Title: Date: July 10, 2013     Date: July 10, 2013

 

Employee initials            

 

20



--------------------------------------------------------------------------------

Appendix A

 

  1. Consultant shall provide professional advice and consultation in connection
with the Company and its affiliated entities relating to corporate finance and
reporting for the Company and its affiliated entities where the Company conducts
business (the “Territory”).

 

  2. Consultant’s services will include conferring with his successor as CFO,
providing transition to auditors, assisting in transition of banking
relationships, and working with regulators as necessary.

 

  3. Consultant shall not perform any activity undertaken to promote, advocate,
influence or oppose some official action of the executive or legislative branch
of any federal, state or local government (“Lobbying”).

 

  4. Consultant does not have the authority to bind the Company or its
affiliates in contract.

 

Employee initials            

 

21



--------------------------------------------------------------------------------

Appendix B

(a) Consultant warrants that in performing the duties required under this
Agreement, Consultant will comply with the laws, regulations, and published
administrative requirements of the Territory (except to the extent inconsistent
with, or penalized under, United States law), and the United States, including
but not limited to fair competition and anti-corruption laws, and shall take not
take any action which would subject the Company to penalties under United States
or Territory laws, regulations, and administrative requirements.

(b) Consultant warrants that, in connection with the provisions of its services
to the Company, Consultant has not and will not make any payments or gifts or
any offers or promises of payments or gifts of any kind, directly or indirectly,
to any employee or official of any government or any agency or instrumentality
thereof in the Territory, including state-owned enterprises, or to any official
of any political party, or to anyone acting on such employee or official’s
behalf, in exchange for business or unfair advantage.

(c) Consultant represents and warrants that except as disclosed in writing to
the Company as to military reservists serving mandatory reserve duty:
(i) neither Consultant nor any of Consultant’s employees or officers is an
official, employee, or active member of the armed services of the Territory
government; an official or employee of the Territory government; an official of
a political party, or a candidate for political office; or an officer, director,
or employee, or an “affiliate” (as defined in regulations under the U.S.
Securities Exchange Act of 1934) of a customer or potential customer of the
Company; and, (ii) as of the date of execution of this Consultancy Agreement and
during the Term of this Consultancy Agreement, no Territory government official,
and no official of any Territory government agency or instrumentality, is or
will become associated with, or will own or presently owns an interest, whether
direct or indirect, in Consultant, or has or will have any legal or beneficial
interest in this Consultancy Agreement or the payments made by the Company
hereunder.

(d) Consultant warrants that Consultant is familiar with, and will comply in all
respects with, U.S. laws, regulations, and administrative requirements
applicable to the Company’s relationship with Consultant, including, but not
limited to, the Foreign Corrupt Practices Act (FCPA), Export Administration Act,
as amended, and the Anti-boycott Regulations and Guidelines issued under the
Export Administration Act, as amended, and Section 999 of the Internal Revenue
Code, as amended (Anti-boycott Regulations). The Company acknowledges that upon
Consultant’s request it will furnish Consultant with copies of applicable U.S.
laws and regulations.

(e) Consultant warrants that at all times Consultant will act in the best
interests of the Company and will not take actions which are or may be
detrimental to the Company in exposing the Company to legal risk.

(f) Consultant represents and certifies that Consultant has not been convicted
of or pleaded guilty or nolo contendere to an offense involving fraud,
corruption, or moral turpitude, and that he is not now listed by any government
agency as debarred, suspended, proposed for suspension or debarment.

 

Employee initials            

 

22



--------------------------------------------------------------------------------

(g) Consultant hereby acknowledges receipt of a copy of the Company’s “Code of
Business Conduct” and by execution of this Agreement, Consultant warrants and
certifies that it fully understands the Company’s policy with respect to
international sales transactions and relations with customers and suppliers, and
that Consultant will do nothing in the performance of the services required
under this Agreement which will be in conflict with such Code of Business
Conduct.

(h) Consultant agrees to give written notice within twenty-four hours to the
Company in the event that, at any time during the Term of this Consultancy
Agreement, Consultant has or believes he may have failed to comply with, or has
or believes it may have breached any of his warranties hereunder.

(i) Consultant acknowledges the Company’s Code of Conduct and Anti-Corruption
Policy and will adhere thereto.

 

/s/ Kenneth J. Kay Kenneth J. Kay

Date: July 10, 2013

 

Employee initials            

 

23



--------------------------------------------------------------------------------

Schedule 1

FCPA Disclosure Statement

Kenneth J. Kay, (“CONSULTANT”) hereby certifies that he has paid, or offered or
agreed to pay, or has caused to be paid, or offered or agreed to be paid
directly or indirectly, in respect of this Consultancy Agreement the following
political contributions, fees, and commissions:

I. (State “none” if no political contributions, fees, or commissions have been
paid, or offered or agreed to be paid or caused to be paid.) None

If CONSULTANT has made any entry in space I. above, CONSULTANT shall furnish
further information detailing such contributions, fees and or commissions in
space II.

II. (State “Not Applicable” if no entry has been made in space I.) Not
Applicable

CONSULTANT further certifies that it has not and will not offer, pay, promise to
pay, or authorize the payment of any money, or offer, give, promise to give, or
authorize the giving of anything of value to a Territory official, including
employees and officials (appointed or elected) of any government, agency,
instrumentality or state owned enterprise (as defined in the Foreign Corrupt
Practices Act, as amended), to any Territory political party or official thereof
or any candidate for Territory political office, or to any person, while knowing
or being aware of a high probability that all or a portion of such money or
thing of value will be offered, given or promised, directly or indirectly, to
any Territory official, to any Territory political party or official thereof, or
to any candidate for Territory political office, for the purposes of:

(a) influencing any act or decision of such Territory official, political party,
party official, or candidate in his or its official capacity, including a
decision to fail to perform his or its official functions; or

(b) inducing such Territory official, political party, party official, or
candidate to use his or its influence with the Territory government or
instrumentality thereof to affect or influence any act or decision of such
government or instrumentality, in order to assist the Company or CONSULTANT in
obtaining or retaining business for or with, or directing business to the
Company or CONSULTANT or to obtain an unfair advantage.

CONSULTANT further agrees that if subsequent developments cause the
certifications and information reported hereinafter to be no longer accurate or
complete,

CONSULTANT will immediately furnish the Company with a supplementary report
detailing such change in circumstances.

 

BY:  

/s/ Kenneth J. Kay

Consultant

DATE: July 10, 2013

 

Employee initials            

 

24